                                          Case 4:21-cv-02596-HSG Document 51 Filed 08/19/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VENUS YAMASAKI,                                     Case No. 21-cv-02596-HSG
                                   8                    Plaintiff,                           ORDER GRANTING MOTION TO
                                                                                             STAY DISCOVERY
                                   9             v.
                                                                                             Re: Dkt. No. 38
                                  10     ZICAM LLC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is the motion to stay discovery filed by Church & Dwight Co.,

                                  14   Inc., the successor to Defendants Zicam LLC and Matrixx Initiatives, Inc. (“Defendant”). See

                                  15   Dkt. No. 38. The Court finds this matter appropriate for disposition without oral argument and the

                                  16   matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court

                                  17   GRANTS the motion.

                                  18     I.   BACKGROUND
                                  19          Plaintiff Venus Yamasaki filed this putative class action on April 9, 2021, against

                                  20   Defendant, alleging that it engaged in fraudulent, unfair, deceptive and misleading advertising

                                  21   relating to several of its Zicam cold remedy products. See Dkt. No. 1. Plaintiff then filed an

                                  22   amended complaint on June 10, 2021. See Dkt. No. 30 (“FAC”). Plaintiff alleges that each of the

                                  23   challenged products are advertised and marketed as “clinically proven to shorten colds.” Id. at

                                  24   ¶¶ 2–13. Plaintiff further alleges that she purchased Zicam Nasal Spray from a California

                                  25   drugstore in approximately 2019 based on these representations. See id. at ¶ 41. However,

                                  26   Plaintiff contends that the products have not been clinically proven to impact the duration of the

                                  27   common cold, and there is not adequate scientific evidence to support this assertion. Id. at ¶¶ 9–

                                  28   10, 41. Plaintiff also asserts that recent studies indicate that over-the-counter cold remedies that
                                          Case 4:21-cv-02596-HSG Document 51 Filed 08/19/21 Page 2 of 4




                                   1   contain zinc do not actually shorten the duration of the common cold. See id. at ¶ 37. On the

                                   2   basis of these allegations, Plaintiff brings causes of action for violations of California’s Unfair

                                   3   Competition Law (“UCL”), False Advertising Law (“FAL”), and Consumer Legal Remedies Act

                                   4   (“CLRA”), as well as for breach of warranty. Id. at ¶¶ 80–136. Plaintiff also seeks to represent a

                                   5   class of California consumers for seven different Zicam products. Id. at ¶¶ 67–68.

                                   6          On July 14, 2021, Defendant filed a motion to dismiss the first amended complaint. See

                                   7   Dkt. No. 37. Briefing on the motion will be complete on September 1, 2021, and the hearing is set

                                   8   for October 7, 2021. See Dkt. No. 43. In the interim, Defendant seeks a stay of all discovery

                                   9   pending the resolution of the motion to dismiss. See Dkt. No. 38.

                                  10    II.   LEGAL STANDARD
                                  11          The Federal Rules of Civil Procedure do not provide for an automatic stay of discovery

                                  12   when a potentially dispositive motion is pending. Nevertheless, a “district court has wide
Northern District of California
 United States District Court




                                  13   discretion in controlling discovery.” Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988).

                                  14   Under Federal Rule of Civil Procedure 26(c), “[t]he court may, for good cause, issue an order to

                                  15   protect a party or person from annoyance, embarrassment, oppression, or undue burden or

                                  16   expense . . . .” Fed. R. Civ. P. 26(c). Good cause may exist where, for example, the court “is

                                  17   convinced that the plaintiff will be unable to state a claim for relief.” Wenger v. Monroe, 282 F.3d

                                  18   1068, 1077 (9th Cir. 2002). Courts in this district have applied a two-prong test to determine

                                  19   whether a stay of discovery is appropriate. See In re Nexus 6p Prod. Liab. Litig., No. 17-CV-

                                  20   02185-BLF, 2017 WL 3581188, at *1 (N.D. Cal. Aug. 18, 2017) (collecting cases). First, the

                                  21   moving party must demonstrate that the pending motion is “potentially dispositive of the entire

                                  22   case, or at least dispositive on the issue at which discovery is directed.” Id. Second, “the court

                                  23   must determine whether the pending motion can be decided absent discovery.” Id. “In applying

                                  24   the two-factor test, the court deciding the motion to stay must take a ‘preliminary peek’ at the

                                  25   merits of the pending dispositive motion to assess whether a stay is warranted.” See Ministerio

                                  26   Roca Solida v. U.S. Dep’t of Fish & Wildlife, 288 F.R.D. 500, 503 (D. Nev. 2013).

                                  27   III.   DISCUSSION
                                  28          Having taken a “preliminary peek” at the merits of the underlying motion to dismiss, the
                                                                                          2
                                            Case 4:21-cv-02596-HSG Document 51 Filed 08/19/21 Page 3 of 4




                                   1   Court finds that there is good cause under Rule 26(c) to temporarily stay discovery in this case.

                                   2   See Ministerio, 288 F.R.D. at 503. Defendant’s motion to dismiss presents strong arguments that

                                   3   Plaintiff’s causes of action are improper non-substantiation claims (i.e., claims that Defendant

                                   4   lacks substantiation for its “clinically proven” statements).

                                   5           It is well settled that private litigants may not bring claims based on an alleged lack of

                                   6   substantiation. See Nat’l Council Against Health Fraud Inc. v. King Bio Pharms. Inc., 107 Cal.

                                   7   App. 4th 1336, 1345 (Cal. Ct. App. 2003) (“Private plaintiffs are not authorized to demand

                                   8   substantiation for advertising claims.”); Kwan v. SanMedica Int’l, 854 F.3d 1088, 1095 (9th Cir.

                                   9   2017) (collecting cases). But throughout the amended complaint, Plaintiff contends that the

                                  10   “Zicam Products have never been clinically tested to determine whether they impact the duration

                                  11   of the common cold, and that there is no scientific support for the claim that the Zicam Products

                                  12   are ‘clinically proven to shorten colds.’” See, e.g., FAC at ¶¶ 55, 58, 61, 64, 66, 126–127, 133.
Northern District of California
 United States District Court




                                  13   To the extent that Plaintiff intends to argue that the “clinically proven” statements are nevertheless

                                  14   false (and not just unsubstantiated), Plaintiff does not identify any studies in which Defendant’s

                                  15   products were evaluated. These issues could prove difficult for Plaintiff to overcome, even with

                                  16   leave to amend. Thus, the Court finds that Defendant’s motion to dismiss could be potentially

                                  17   dispositive. Staying discovery could therefore prevent the investment of unnecessary time and

                                  18   expense.

                                  19           The Court also notes that the pending motion to dismiss will be fully briefed next month,

                                  20   and can be decided without additional discovery. There is therefore minimal risk of prejudice to

                                  21   either party. The Court finds in its discretion that both party and judicial resources will be most

                                  22   efficiently used if discovery is stayed until the Court decides the pending motion to dismiss.1

                                  23   //

                                  24   //

                                  25   //

                                  26
                                  27   1
                                         Once the motion to dismiss is fully briefed and argued, the Court may reconsider whether the
                                  28   discovery stay should continue through the resolution of the motion to dismiss, or whether some
                                       alternative approach is warranted under the circumstances.
                                                                                         3
                                          Case 4:21-cv-02596-HSG Document 51 Filed 08/19/21 Page 4 of 4




                                   1   IV.    CONCLUSION

                                   2          Accordingly, the Court GRANTS the motion and STAYS all discovery pending resolution

                                   3   of Defendant’s motion to dismiss.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 8/19/2021

                                   6                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   7                                              United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   4
